[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION 
This matter comes before this court by way of the defendant father's ("father") Motion for Modification (#147) and the plaintiff mother's ("mother") Motion to Dismiss. The provisions of Public Act 99-185 (effective July 1, 2000) apply to this proceeding. The parties have two minor children, to wit: NICOLE JENNIFER PROGANO, born September 29, 1985, and JENNAFER PROGANO, born May 4, 1988. An initial custody and visitation determination was made by this court on January 10, 1996. At that time, sole custody was awarded to the mother subject to the CT Page 291 reasonable rights of visitation of the father. When the decree was entered, the father was a resident of New York State. He continues to reside there. The minor children have resided with the mother, first in Connecticut, and since June 21, 1998, in West Chester, Ohio. Upon information presented to "this court, separate files have been opened in both Ohio and New York.
 FINDINGS 
The court, having reviewed the file, including the affidavit re: children, as well as the provisions of Public Act 99-185 (otherwise known as the Uniform Child Custody Jurisdiction Enforcement Act), hereby makes the following findings:
  1. That the Superior Court for the Judicial District of Stamford/Norwalk at Stamford made an initial custody determination on January 10, 1996.
2. That neither parent presently resides in the State of Connecticut.
  3. That the minor children have resided with the mother in the State of Ohio since June 21, 1998.
  4. That a file was opened in the Family Court of the State of New York, County of Westchester bearing File #59131 and Case #F-1020-00.
5. That a file was opened in the Butler County (Ohio) CSEA bearing file #7009807673.
  6. That the Superior Court of the State of Connecticut is an inconvenient forum under Section 18 of Public Act 99-185.
  7. That the Superior Court lacks continuing jurisdiction under Sections 13(a)(1) and 13(a)(2)(A) of Public Act 99-185.
 ORDER IT IS HEREBY ORDERED THAT: 
1. That the defendant's Motion for Modification (#147) is hereby DENIED without prejudice to his right to re-file same if the courts in both Ohio and New CT Page 292 York decline to accept jurisdiction.
  2. That the plaintiff's Motion to Dismiss (#149) is hereby GRANTED, and this court hereby DECLINES TO ACCEPT CONTINUING JURISDICTION.
  3. That this court shall send a copy of this Order to the courts in both Ohio and New York where it believes that actions are currently pending and which transmission this court deems to be a "communication" within the meaning of Section 15 of Public Act 99-185; AND THAT EXECUTION OF THIS ORDER IS HEREBY SUSPENDED until such. time as this court receives a communication from each court indicating whether it has accepted or declined jurisdiction, so as to ensure that the parties shall have a forum for any issues which may arise in the interim.
THE COURT
SHAY, J.